Citation Nr: 1132486	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether injuries incurred as a result of an in-service motor vehicle accident (MVA) on April [redacted], 1975 were the result of the Veteran's own willful misconduct.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed as due to military sexual trauma (MST).

3.  Entitlement to service connection for hypertension, also claimed as secondary to PTSD.

4.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), also claimed as secondary to PTSD.

5.  Entitlement to service connection for bilateral sensorineural hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for burning in the ear canals.

8.  Entitlement to service connection for a lumbar spine disorder.
 
9.  Entitlement to service connection for a cervical spine disorder.

10.  Entitlement to service connection for right knee arthritis, with torn ligaments.

11.  Entitlement to service connection for left knee arthritis, with torn ligaments.

12.  Entitlement to service connection for right wrist carpal tunnel syndrome (CTS).

13.  Entitlement to service connection for left wrist carpal tunnel syndrome (CTS).

14.  Entitlement to service connection for right hand arthritis.

15.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE).

16.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE).

17.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

18.  Entitlement to service connection for sexual dysfunction, claimed as secondary to PTSD.

19.  Entitlement to service connection for a right hip disorder.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1974 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009, April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The March 2009 administrative action by the RO found the Veteran's MVA on April [redacted], 1975 was due to his own willful misconduct and, consequently, the RO denied all the Veteran's claims in an April 2009 rating decision.  The Veteran protested indicating he also claimed injuries due to in-service sexual assault, and the RO, in response, denied the Veteran's PTSD claim due to MST in a June 2009 rating decision.  The Veteran appealed all these decisions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The claims on appeal require some clarification.

The Veteran claims entitlement to service connection and TDIU due to injuries and events that transpired on active duty.  Many of his claims are primarily based on a serious April [redacted], 1975 motor vehicle accident (MVA) where the collision claimed the life of an 18 year old young woman.

The Veteran claims as a result of the MVA, he suffers from PTSD and many musculoskeletal problems.  He further claims hypertension, sexual dysfunction and GERD resulted as manifestations of his PTSD.

Aside from the MVA, the Veteran further claims after the April 1975 MVA, he was harassed, bullied and ultimately sexually assaulted by fellow serviceman in May 1975 being called a "girl killer."  He claims as a result of this MST, he suffered injuries, to include PTSD, bilateral knee injuries, an injury to his back and other musculoskeletal injuries.  While he already had injuries, he claims the MST further aggravated his conditions where he could hardly walk thereafter.

Aside from the MVA and the MST, the Veteran further claims he has hearing loss, tinnitus, burning in his ear canals and various musculoskeletal problems (most significantly his back) as a result of the duties of his MOS and physical training in general while on active duty.  

As indicated in the introduction, the RO issued an administrative decision in March 2009 finding the Veteran's MVA was due to his own willful misconduct and, thereafter, denied all his claims in an April 2009 rating decision primarily due to the administrative decision.  In June 2009, the RO also specifically denied PTSD as due to MST.  The Veteran perfected an appeal as to all issues.

On his May 2010 substantive appeal form, the Veteran indicated he wanted a hearing before the Board.  In June 2010, the Veteran clarified indicating he first wanted a hearing before a decision review office (DRO) at the RO and then wanted a hearing before the Board.  He did not withdraw his request for a Board hearing.

The Veteran was afforded a hearing before a DRO in June 2010.  At that hearing, however, the DRO limited the Veteran's testimony solely to the willful misconduct issue and did not permit the Veteran to testify with regard to the MST or any of the other issues specifically.  In other words, he was not afforded a hearing on all the issues before the Board, and there is no indication he wanted to limit his testimony. Rather, it appears that he was actually prevented from providing testimony on issues properly before the Board. 

After the hearing, in July 2010, the Veteran specifically requested a second hearing to afford him the opportunity to provide testimony of the MST.  In August 2010, on the other hand, the Veteran submitted a statement requesting the VA to "process my appeal immediately in Washington DC."  

The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2010). 

In this case, the Veteran properly requested a travel Board hearing and, although he also requested a DRO hearing, he never withdrew the initial request.  The subsequent DRO hearing, moreover, does not negate the Veteran's request to testify before the Board prior to the adjudication of his claims. Indeed, he specifically told the RO he wanted a BVA hearing after his DRO hearing.

Again, the Veteran never withdrew his request for a BVA hearing and it is unclear whether the Veteran still wishes for a second DRO hearing to address issues he was not permitted to testify about during the June 2010 hearing.

Accordingly, the RO should seek clarification from the Veteran and, thereafter, be afforded DRO and/or Board hearings as appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran whether he still desires a second DRO hearing and/or a hearing before the Board for any or all of the issues enumerated above. 

2.  Unless otherwise instructed by the Veteran, the RO should make arrangements to schedule the Veteran for a hearing before the Board and/or the DRO for the issues enumerated above.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

